PROB 18
(REV. 8/2/2010) UNITED STATES DISTRICT COURT
FOR
EASTERN DISTRICT OF NORTH CAROLINA
Western Division

U.S.A. vs. Davis 5:15-CR-30-1D

TO: 'U.S. Marshal or Other Qualified Officer.

 

WARRANT FOR ARREST

You are hereby commanded to arrest the within-named individual and bring them, forthwith, before United States District Court
to answer charges that they have violated the conditions of their supervision imposed by the court

 

NAME:

Joshua Davis

 

SUPERVISION IMPOSED BY: DATE IMPOSED
United States District Judge R. Allan Edgar December 7, 2006

 

TO BE BROUGHT BEFORE:

United States District Judge James C. Dever III

 

wo

DI Ry

CLERK (BY) DEPUTY CLERK DATE
ES DIS:

    
 

10/25/2018

 
  
   
 

Peter A. Moore, Jr.

 

 

RETURN

 

 

2 Ry aa “e
WARRANT RECEIVED AND EXECUTED DATE RECEIVED SATE EXECUTED

Jofou [13 Loa /1e

 

EXECUTING AGENCY (NAME AND ADDRESS)

NC

 

NAME : : BY DATE
t Dawa, Aus L danned, UI Lola

‘Insert designation of officer to whom the warrant is issued, e.g." any United States Marshal or any other authorized officer;" or "any United
States marshal;" or "any Special Agent of the Federal Bureau of Investigation" or "any United States Marshal or any Special Agent of the
Federal Bureau of Investigation;" or "any agent of the Alcohol Tax Unit".

FILED
OCT 3 0 2018

PETER A. MOORE, JR., CLERK
OURT, EDNC

US DIS
Case 5:15-cr-00030-D Document 10 Filed 10/30/18 Palle tof hi —— oer cx
